DETAILED ACTION
Claims 1-20 (filed 05/21/2022) have been considered in this action.  Claims 1-20 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0028] contains a typographical error in that “The mathematical data may represent relationships between model input 112 and model output 114.” Should be written “The mathematical data may represent relationships between model input 123 and model output  125.” to remain consistent with the drawings (see fig. 1).
Paragraph [0035] contains a typographical error in that “Each of machine learning models 121A-Z may have access to the same model input 112 but may generate different model output 114... The combination of model output 114 may result in combined data 126” should be written “Each of machine learning models 121A-Z may have access to the same model input  125... The combination of model output  125 may result in combined data 126” To remain consistent with the drawings (see fig. 1).
Paragraph [0044] contains a typographical error in that “a prediction model 248” should be written “a prediction model 226” to remain consistent with the drawings.
Paragraphs [0046]-[0047] contain multiple instances of the same typographical error wherein “model input 112” should be written “model input 123” to remain consistent with the drawings.
Paragraphs [0046]-[0047] and [0049] contain multiple instances of the same typographical error wherein “prediction module 248” should be written “model input 226” to remain consistent with the drawings.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The examiner suggests amending the current title to reflect the fact that the inverted models are trained machine learning models.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each contain a form of the limitation:
combining the input data determined using the first machine learning model with input data determined using the second machine learning model

It is unclear what “input data determined using the second machine learning model” is because it is referring to “input data” in regards to the second machine learning model, yet according to previous limitations “determining, using the first machine learning model, input data for the manufacturing process based on the expected output data for the manufacturing process” and thus input data is generated by the first machine learning model.  By this claimed definition, input data is data that is determined using the first machine learning model, thus it is unclear how input data that is determined using the first machine learning model can be determined using the second machine learning model as different structures are seemingly producing the same input data. It is unclear whether the input data determined by the first machine learning model and input data determined using the second machine learning model is referring to the same or different input data.  It is unclear if the first input value and second input value are also calculated/determined by the second machine learning model to achieve different or same values for different or same variables of the input data.  It is unclear if the input data determined using the second machine learning model requires the first input value and second input value.  For the sake of compact prosecution, the examiner shall consider that “input data determined using the second machine learning model” can be the same or different from the ‘first input value and second input value’ of the first machine learning model, and can be any data that is output by a different machine learning model from the first machine learning model that determines the first input value and second input value.  
Claims 2-12 and 14-16 are dependent upon claims 1 and 13 respectively, and thus inherit the rejection of claims 1 and 13 under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process of accessing multiple machine learning models to determine input data for a manufacturing process; a process that, under the broadest reasonable interpretation, can be considered a mental process.  Claim 1 contains the following limitations:
A method comprising: receiving, by a processing device, expected output data for a manufacturing process, wherein the expected output data defines an attribute of an output of the manufacturing process;
accessing a plurality of machine learning models that model the manufacturing process, wherein the plurality of machine learning models comprise a first machine learning model and a second machine learning model;
determining, using the first machine learning model, input data for the manufacturing process based on the expected output data for the manufacturing process, wherein the input data comprises a value for a first input and a value for a second input;
combining the input data determined using the first machine learning model with input data determined using the second machine learning model and the expected output data to produce a set of inputs for the manufacturing process, wherein the set of inputs comprises a plurality of candidate values for the first input and a plurality of candidate values for the second input;
and storing, by the processing device, the set of inputs for the manufacturing process in a storage device.

The act of determining input data including a first input value and second input value for a manufacturing process based on expected output data as recited in limitation c) is a process that, based on the broadest reasonable interpretation, is a process capable of being performed in the human mind.  The act of determining is a process that is capable of being performed in the human mind.  For example, a person mentally thinking about a manufacturing process can determine two different values, such as a number of items to be manufactured and a size of a cut to be performed in a manufacturing process based on an expected/desired number of manufactured units.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind, then it falls within the “mental processing” grouping of abstract ideas.  Accordingly, this limitation recites an abstract idea.
The act of combining input data from multiple models and expected output data to form a set of inputs to comprise a plurality of candidate values as recited in limitation d) is a process that, based on the broadest reasonable interpretation, is a process capable of being performed in the human mind.  The act of combining is a process that is capable of being performed in the human mind.  For example, a person mentally thinking about multiple candidate values for a first and second input can combine these values into a list or spreadsheet of values in their mind with the aid of pen and paper to form a range of candidate values.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind, then it falls within the “mental processing” grouping of abstract ideas.  Accordingly, this limitation recites an abstract idea.
Limitations a) and e) are additional elements that fail to integrate the claim into a practical application because they recite limitations that can be considered insignificant extraneous extra-solution activity.  The act of receiving data in limitation a) is a process that can be considered mere insignificant extra-solution activity in the form of mere data gathering that fails to amount to an inventive concept.  Limitation e) recites an act of storing data in a storage device.  The storage device is recited at a high level of generality and can be understood as a device for storing information, such as a memory in a computer.  Saving data to a storage device is a process that can be considered mere insignificant extra-solution activity.  The acts of gathering and saving information are insignificant extra-solution activity because these limitations are only tangentially or nominally related to the invention and fail to impose meaningful limits on practicing the abstract idea.  Therefore, limitations a) and e) fail to provide a practical application and fail to take the claim into a realm beyond that which can be considered the abstract idea of a mental process.  The claim is directed to an abstract idea.
Limitation c) and additional elements of the other limitations make reference to the fact that the method employs the use of machine learning models for modeling a manufacturing process.  The machine learning models are stated with a high-level of generality and do not reference any specific features of the models that would offer a significant improvement to the field of artificial intelligence.  Aside from stating the use of two machine learning models, these limitations can be considered mere “field of use” or “technological environment” type limitations as the use of machine learning models is well-known and understood.  Use of machine learning models does nothing more than to link the abstract idea of a mental process of determining input values to the technological environment of a system that uses machine learning models, as the actual structure of the model or the exact process it is modeling is not claimed.  The claim is directed towards an abstract idea.
This judicial exception is not integrated into a practical application because none of the additional elements amount to an inventive concept that can be considered more than adding insignificant extra-solution activity or generally linking the claimed invention towards a particular technological environment (i.e. machine learning).  All other claim limitations can be considered under the broadest reasonable interpretation as performing the abstract idea of a mental process capable of being performed in the human mind.  Even when considered as a whole, the claimed invention fails to offer any improvement to the field of manufacturing, as the claim does not offer any significant elements that would actually improve the manufacturing process, such as by implementing the saved input values in the manufacturing process to manufacture a product.  Mere instructions to apply a judicial exception cannot provide an inventive concept.  Therefore, the claim is directed towards an abstract idea of a mental process, and are not patent eligible.

Claim 13 is directed towards near-identical subject matter as that of claim 1, albeit in a different statutory category of invention.  Claim 13 is rejected under 35 U.S.C. 101 as being directed towards the abstract idea of a mental process as applied to claim 1 using similar reasoning.  Claim 13 contains the additional elements of a memory and processor for performing the mental process.  The use of generic computer hardware components, including a processor and memory, are claimed with a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements fail to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed towards an abstract idea.

Claim 17 is directed towards near-identical subject matter as that of claim 1, albeit in a different statutory category of invention.  Claim 17 is rejected under 35 U.S.C. 101 as being directed towards the abstract idea of a mental process as applied to claim 1 using similar reasoning.  Claim 17 contains the additional elements of a non-transitory computer readable storage medium and a processor for performing the mental process.  The use of generic computer hardware components, including a processor and memory, are claimed with a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements fail to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed towards an abstract idea.

Claims 2-11, 14-16 and 18-20 all introduce additional elements that fail to offer a practical application of the invention.  All elements of these limitations further limit the abstract idea of claims 1, 13 and 17 by either offering additional elements that further limit the claims to a particular technological environment  claiming specific features of the machine learning models, or by offering insignificant extra-solution activity that fail to meaningfully offer limits to the practice of the invention.  Accordingly, these elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.

The examiner would note that Claim 12 offers a practical application of the invention because it receives a user selection and initiates a run of the manufacturing process using the input values, thus offering a tangible benefit to the manufacturing process because products are created with the determined and combined input values.  It is recommended that the applicant amend the limitations of claim 12 into claims 1, 13 and 17 to overcome all rejections under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cay et al. (US 11055639, hereinafter Cay).

In regards to Claim 1, Cay discloses “A method comprising: receiving, by a processing device, expected output data for a manufacturing process, wherein the expected output data defines an attribute of an output of the manufacturing process” ([col 29 line 65] FIG. 13 is a flow chart of an example of a process for optimizing a manufacturing process using a machine learning model according to some aspects. Prior to executing this process, an operator overseeing a manufacturing process for an object may select a target characteristic to optimize via the process. The target characteristic may be a characteristic of the object, such as a dimension (e.g., length, width, height, depth, curvature, radius, or diameter), shape, color, quality, or price of the object; wherein a target characteristic is considered an expected output) “accessing a plurality of machine learning models that model the manufacturing process, wherein the plurality of machine learning models comprise a first machine learning model and a second machine learning model” (Fig. 15 and [col 1 line 14] The present disclosure relates generally to optimizing processes using one or more machine learning models. More specifically, but not by way of limitation, this disclosure relates to optimizing a manufacturing process using one or more machine learning models; [col 1 line 56]  The operations can include executing an optimization model to identify a recommended set of values for configurable settings of a manufacturing process associated with an object. The optimization model can be configured to determine the recommended set of values by implementing an iterative process using an objective function; wherein ‘or more’ machine learning models implies two machine learning models, as it must be greater than one model) “determining, using the first machine learning model, input data for the manufacturing process based on the expected output data for the manufacturing process, wherein the input data comprises a value for a first input and a value for a second input” ([col 4 line 24]  a computing system can execute an optimization model to identify a recommended set of values for configurable settings of a manufacturing process. Executing the optimization model can involve implementing an iterative process for maximizing or minimize an objective function. In a typical optimization model, the objective function is often a predefined linear function. But in some examples of the present disclosure, one or more trained machine learning models can serve as the objective function. Since the machine learning models may be trained on hundreds or thousands of data points, and since the trained machine learning models can more readily capture non-linear relationships between inputs and outputs than a typical objective function, using the trained machine learning models in this way can yield a more accurate set of recommended values for the configurable settings than may otherwise be possible; [col 32 line 18] In block 1314, the processing device transmits an electronic communication indicating the recommended set of values. The electronic communication can be configured to cause the configurable settings to be adjusted to the recommended set of values. For example, the processing device can transmit the electronic communication to a control system associated with the manufacturing process. The control system can be an electronic or mechanical control system for managing configurable settings of the manufacturing process, such as a temperature, pressure, or power level used in the manufacturing process; wherein configurable settings for affecting temperature, pressure or power level are the input values) “combining the input data determined using the first machine learning model with input data determined using the second machine learning model and the expected output data to produce a set of inputs for the manufacturing process, wherein the set of inputs comprises a plurality of candidate values for the first input and a plurality of candidate values for the second input” ([col 4 line 5] The optimization model and the machine learning models can cooperate with one another to determine a recommended set of values for configurable settings of the manufacturing process. The recommended set of values can be the combination of values for the configurable settings that best meets a user-defined goal (e.g., a particular quality level or price point), as compared to all of the other combinations of values analyzed during the optimization process. In some examples, the recommended set of values can be the optimal set of values as determined by the optimization process; wherein forming a set is considered combining; [col 32 line 60] The iterative process can begin at block 1402, in which a processing device executing the optimization model can select a current set of candidate values for the configurable settings to be used in the current iteration of the iterative process. The current set of candidate values can be selected from within a current region of a search space defined by the optimization model. For example, the optimization model can determine an initial search space to consider in identifying the recommended set of values for the configurable settings) “and storing, by the processing device, the set of inputs for the manufacturing process in a storage device” ([col 33 line 22]  the process can continue to block 1406, where the current set of candidate values is stored in volatile memory).

In regards to Claim 2, Cay discloses “The method of claim 1, wherein the plurality of machine learning models comprise a plurality of inverted machine learning models that each receive the expected output of the manufacturing process as model input and generate different input data for the manufacturing process as model output” ([col 29 line 65] FIG. 13 is a flow chart of an example of a process for optimizing a manufacturing process using a machine learning model according to some aspects. Prior to executing this process, an operator overseeing a manufacturing process for an object may select a target characteristic to optimize via the process. The target characteristic may be a characteristic of the object, such as a dimension (e.g., length, width, height, depth, curvature, radius, or diameter), shape, color, quality, or price of the object.  Alternatively, the target characteristic may be a characteristic of the manufacturing process, such as a length of time to complete the manufacturing process, a throughput of a production line, an amount of waste produced by the manufacturing process, an amount of energy or another resource consumed by the manufacturing process, or a price of the manufacturing process. There may be one or more configurable settings of the manufacturing process that can be tuned to optimize the target characteristic. Examples of such configurable settings can include a temperature applied during the manufacturing process, an amount of pressure applied during the manufacturing process, an amount of a chemical deposited on a substrate during the manufacturing process, a ratio of substances used in a mixture during the manufacturing process, etc. To determine a recommended set of values for the configurable settings that optimizes the target characteristic, in some examples the process shown in FIG. 13 can be implemented; [col 31 line 61] the process can continue to block 1310, where one or more parameters (e.g., hyperparameters) of the optimization model or the trained machine learning model can be tuned in an effort to mitigate the quality issue. For example, the processing device may update a constraint of the optimization model or re-train the machine learning model to improve the accuracy of the resultant set of values; [col 34 line 11] In block 1416, the processing device determines if a stopping condition has been satisfied. Examples of the stopping condition can be that a predefined number of iterations have been completed or a predefined level of accuracy has been achieved. If the processing device determines that the stopping condition has not been satisfied, the process can return to block 1402, where a new set of candidate values for the configurable settings can be identified from the next region of the search space. Otherwise, the process may end; wherein each iteration until the stop condition produces different model output/input data for manufacturing process).  

In regards to Claim 3, Cay discloses “The method of claim 2, further comprising clustering the different inputs for the manufacturing process into a plurality of groups, wherein a first group comprises a set of inputs that comprises the value for the first input and the value for the second input” ([col 26 line 7] FIG. 11 is a flow chart of an example of a process for generating and using a machine learning model according to some aspects. Machine learning is a branch of artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data. Such mathematical models, which can be referred to as machine learning models, can classify input data among two or more classes; cluster input data among two or more groups; [col 27 line 64] In block 1112, the trained machine learning model is used to analyze the new data and provide a result. For example, the new data can be provided as input to the trained machine learning model. The trained machine learning model can analyze the new data and provide a result that includes a classification of the new data into a particular class, a clustering of the new data into a particular group, a prediction based on the new data, or any combination of these).

In regards to Claim 4, Cay discloses “The method of claim 1, wherein the input data for the manufacturing process comprises a set of configuration values that comprise a value for at least one of time, temperature, pressure, voltage, or gas flow” ([col 32 line 18] In block 1314, the processing device transmits an electronic communication indicating the recommended set of values. The electronic communication can be configured to cause the configurable settings to be adjusted to the recommended set of values. For example, the processing device can transmit the electronic communication to a control system associated with the manufacturing process. The control system can be an electronic or mechanical control system for managing configurable settings of the manufacturing process, such as a temperature, pressure, or power level used in the manufacturing process; wherein temperature, pressure or power level are the input values).

In regards to Claim 5, Cay discloses “The method of claim 1, wherein the expected output data for the manufacturing process comprises one or more values that indicate a layer thickness, a layer uniformity, or a structural width of a product that will be output by the manufacturing process” ([col 36 line 24]  In the above rear-view mirror example, the optimization model was run for different values of glass thickness and hoop cycles, yielding a total of more than 700 combinations. Some examples of recommended oven temperatures associated with different glass thicknesses and different numbers of hoop cycles are shown in FIGS. 17-18, respectively. In particular, FIG. 17 shows a graph with recommended oven temperatures along the Y-axis and glass thicknesses along the X-axis. The graph includes seven lines representing the different recommended temperatures of the seven industrial ovens for different glass thicknesses).

In regards to Claim 6, Cay discloses “The method of claim 1, wherein each machine learning model of the plurality of machine learning models produces a value for the first input and a value for the second input, and wherein the combining produces a range of values for the first input and a range of values for the second input” (Fig. 17 and [col 36 line 34] In the above rear-view mirror example, the optimization model was run for different values of glass thickness and hoop cycles, yielding a total of more than 700 combinations. Some examples of recommended oven temperatures associated with different glass thicknesses and different numbers of hoop cycles are shown in FIGS. 17-18, respectively. In particular, FIG. 17 shows a graph with recommended oven temperatures along the Y-axis and glass thicknesses along the X-axis. The graph includes seven lines representing the different recommended temperatures of the seven industrial ovens for different glass thicknesses. FIG. 18 shows a graph with recommended oven temperatures along the Y-axis and hoop cycles along the X-axis. The graph includes seven lines representing the different recommended temperatures of the seven industrial ovens for different numbers of hoop cycles; wherein fig. 17 shows that there are ranges of values for different thicknesses).

In regards to Claim 9, Cay discloses “The method of claim 1, wherein the plurality of machine learning models comprises a plurality of Feed Forward Neural Networks (FFNN) that each model the manufacturing process and each determines a set of inputs to configure the manufacturing process” ([col 26 line 28] In some examples, neural networks can include...feed-forward neural networks; [col 28 line 44] In some examples, the neural network 1200 is a feed-forward neural network; [col 31 line 24] the optimization model can be a hybrid model that employs multiple search algorithms to identify the recommended set of values for the configurable settings. For example, the optimization model can employ a Latin Hypercube Sampling (LHS) algorithm, a Genetic Algorithm (GA), a Generating Set Search (GSS), or any combination of these to effectuate the iterative process. In one particular example, the optimization model can begin with a LHS of the search space to determine possible setting values (values for the configurable settings). From these initial setting values, the GA can begin an iterative process in which it performs crossover operations and random-mutation operations to generate new setting values to try. The crossover operations can use the setting values from promising solutions as parents, such that combinations of these parent values are used to create children for the next iteration. This may help ensure that the optimization model exploits promising regions of the search space. The mutation operations can create random perturbations of the setting values to help ensure exploration of the search space, where the newly created perturbations are evaluated in the next iteration of the optimization model. The iterative process of the GA can continue until the evaluation budget has expired or the solution has stalled and is no longer improving. Within each iteration of the GA, a local pattern search algorithm such as GSS can also be used to refine the best-known solution by generating setting values in the local neighborhood of the best-known solution; wherein each iteration of the model is a different model producing different sets of inputs).

In regards to Claim 12, Cay discloses “The method of claim 1, further comprising: providing for display a plurality of candidate input sets, wherein each of the candidate input sets comprises input values for the manufacturing process that correspond to the expected output data for the manufacturing process; receiving a user selection of an input set of the plurality of candidate input sets; and initiating a run of the manufacturing process using the input values” ([col 32 line 18] In block 1314, the processing device transmits an electronic communication indicating the recommended set of values. The electronic communication can be configured to cause the configurable settings to be adjusted to the recommended set of values...As another example, the processing device can transmit the electronic communication over a network to a remote user device (e.g., a laptop computer, mobile phone, or tablet) associated with an operator of the manufacturing process. The user device can receive the electronic communication and responsively output the recommended set of values on a display device to the operator, who may be located on the manufacturing floor or otherwise close to a control panel associated with the manufacturing process. Based on the output, the operator can adjust the configurable settings to the recommended set of values to improve the manufacturing process. As still another example, the electronic communication can be a display signal for generating a graphical user interface on a display device, such as a touch-screen display or a liquid crystal display. The graphical user interface can include the recommended set of values. An operator of the manufacturing process can view the graphical user interface on the display device and tune the configurable settings to the recommended set of values, to improve the manufacturing process).

In regards to Claim 13, Cay discloses “A system comprising: a memory; and a processing device communicably coupled to the memory” ([col 1 line 52] One example of the present disclosure can include a system having one or more processing devices and one or more memory devices including instructions that are executable by the one or more processing devices for causing the one or more processing devices to perform operations) “the processing device to: receive, expected output data for a manufacturing process, wherein the expected output data defines an attribute of an output of the manufacturing process” ([col 29 line 65] FIG. 13 is a flow chart of an example of a process for optimizing a manufacturing process using a machine learning model according to some aspects. Prior to executing this process, an operator overseeing a manufacturing process for an object may select a target characteristic to optimize via the process. The target characteristic may be a characteristic of the object, such as a dimension (e.g., length, width, height, depth, curvature, radius, or diameter), shape, color, quality, or price of the object; wherein a target characteristic is considered an expected output) “access a plurality of machine learning models that model the manufacturing process, wherein the plurality of machine learning models comprise a first machine learning model and a second machine learning model” (Fig. 15 and [col 1 line 14] The present disclosure relates generally to optimizing processes using one or more machine learning models. More specifically, but not by way of limitation, this disclosure relates to optimizing a manufacturing process using one or more machine learning models; [col 1 line 56]  The operations can include executing an optimization model to identify a recommended set of values for configurable settings of a manufacturing process associated with an object. The optimization model can be configured to determine the recommended set of values by implementing an iterative process using an objective function; wherein ‘or more’ machine learning models implies two machine learning models, as it must be greater than one model) “determine, using the first machine learning model, input data for the manufacturing process based on the expected output data for the manufacturing process, wherein the input data comprises a value for a first input and a value for a second input” ([col 4 line 24]  a computing system can execute an optimization model to identify a recommended set of values for configurable settings of a manufacturing process. Executing the optimization model can involve implementing an iterative process for maximizing or minimize an objective function. In a typical optimization model, the objective function is often a predefined linear function. But in some examples of the present disclosure, one or more trained machine learning models can serve as the objective function. Since the machine learning models may be trained on hundreds or thousands of data points, and since the trained machine learning models can more readily capture non-linear relationships between inputs and outputs than a typical objective function, using the trained machine learning models in this way can yield a more accurate set of recommended values for the configurable settings than may otherwise be possible; [col 32 line 18] In block 1314, the processing device transmits an electronic communication indicating the recommended set of values. The electronic communication can be configured to cause the configurable settings to be adjusted to the recommended set of values. For example, the processing device can transmit the electronic communication to a control system associated with the manufacturing process. The control system can be an electronic or mechanical control system for managing configurable settings of the manufacturing process, such as a temperature, pressure, or power level used in the manufacturing process; wherein configurable settings for affecting temperature, pressure or power level are the input values) “combine the input data determined using the first machine learning model with input data determined using the second machine learning model and the expected output data to produce a set of inputs for the manufacturing process, wherein the set of inputs comprises a plurality of candidate values for the first input and a plurality of candidate values for the second input” ([col 4 line 5] The optimization model and the machine learning models can cooperate with one another to determine a recommended set of values for configurable settings of the manufacturing process. The recommended set of values can be the combination of values for the configurable settings that best meets a user-defined goal (e.g., a particular quality level or price point), as compared to all of the other combinations of values analyzed during the optimization process. In some examples, the recommended set of values can be the optimal set of values as determined by the optimization process; wherein forming a set is considered combining; [col 32 line 60] The iterative process can begin at block 1402, in which a processing device executing the optimization model can select a current set of candidate values for the configurable settings to be used in the current iteration of the iterative process. The current set of candidate values can be selected from within a current region of a search space defined by the optimization model. For example, the optimization model can determine an initial search space to consider in identifying the recommended set of values for the configurable settings) “and store the set of inputs for the manufacturing process in a storage device” ([col 33 line 22]  the process can continue to block 1406, where the current set of candidate values is stored in volatile memory).

In regards to Claim 14, Cay discloses “The system of claim 13, wherein the plurality of machine learning models comprises a plurality of Feed Forward Neural Networks (FFNN) that each model the manufacturing process and each determines a set of inputs to configure the manufacturing process” ([col 26 line 28] In some examples, neural networks can include...feed-forward neural networks; [col 28 line 44] In some examples, the neural network 1200 is a feed-forward neural network; [col 31 line 24] the optimization model can be a hybrid model that employs multiple search algorithms to identify the recommended set of values for the configurable settings. For example, the optimization model can employ a Latin Hypercube Sampling (LHS) algorithm, a Genetic Algorithm (GA), a Generating Set Search (GSS), or any combination of these to effectuate the iterative process. In one particular example, the optimization model can begin with a LHS of the search space to determine possible setting values (values for the configurable settings). From these initial setting values, the GA can begin an iterative process in which it performs crossover operations and random-mutation operations to generate new setting values to try. The crossover operations can use the setting values from promising solutions as parents, such that combinations of these parent values are used to create children for the next iteration. This may help ensure that the optimization model exploits promising regions of the search space. The mutation operations can create random perturbations of the setting values to help ensure exploration of the search space, where the newly created perturbations are evaluated in the next iteration of the optimization model. The iterative process of the GA can continue until the evaluation budget has expired or the solution has stalled and is no longer improving. Within each iteration of the GA, a local pattern search algorithm such as GSS can also be used to refine the best-known solution by generating setting values in the local neighborhood of the best-known solution; wherein each iteration of the model is a different model producing different sets of inputs).

In regards to Claim 15, Cay discloses “The system of claim 13, wherein each machine learning model of the plurality of machine learning models produces a value for the first input and a value for the second input, and wherein the combining produces a range of values for the first input and a range of values for the second input” (Fig. 17 and [col 36 line 34] In the above rear-view mirror example, the optimization model was run for different values of glass thickness and hoop cycles, yielding a total of more than 700 combinations. Some examples of recommended oven temperatures associated with different glass thicknesses and different numbers of hoop cycles are shown in FIGS. 17-18, respectively. In particular, FIG. 17 shows a graph with recommended oven temperatures along the Y-axis and glass thicknesses along the X-axis. The graph includes seven lines representing the different recommended temperatures of the seven industrial ovens for different glass thicknesses. FIG. 18 shows a graph with recommended oven temperatures along the Y-axis and hoop cycles along the X-axis. The graph includes seven lines representing the different recommended temperatures of the seven industrial ovens for different numbers of hoop cycles; wherein fig. 17 shows that there are ranges of values for different thicknesses).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 16 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cay in view of Kapoor et al. (WO2020233992, hereinafter Kapoor).

In regards to Claim 7, Cay teaches a method of using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as incorporated by claim 1 above.
Cay further teaches “The method of claim 1, wherein the plurality of machine learning models comprise a homogenous set of machine learning models, wherein the machine learning models of the homogenous set share a model architecture...” ([col 34 line 63] In some cases, there can be multiple instances 1516a-n of the same trained machine learning model running in parallel on the one or more servers 1518; wherein because the trained machine learning models are the same they must be homogeneous in terms of architecture).
Cay fails to teach “...and are trained using different hyperparameters, different initialization values, or different training data”.
Kapoor teaches “...and are trained using different hyperparameters, different initialization values, or different training data” ([page 2] In particular, a method for function-specific robustification of a neural network is provided, comprising the steps: a) Providing the neural network, wherein the neural network is or has been trained on the basis of a training data set comprising training data, b) Generating at least one changed training data set by manipulating the training data set, the training data for this purpose being changed in each case while maintaining semantically meaningful content, c) Changing parameters and / or an architecture of the neural network in Dependence of a comparison between an application of the original Training data set and the at least one changed training data set on the trained neural network, d) Training the modified neural network on the basis of the Training data set and at least part of the at least one changed training data set; [page 7] The training data set 2 and the modified training data set 4 are each applied to the neural network 1, that is, they are each fed to the neural network 1 as input data, the input data being propagated through the neural network 1 as part of a feedforward sequence, so that inferred results can be provided at an output of the neural network 1.[page 10] Changing the parameters of the neural network and / or the architecture or structure of the neural network, in particular, the following methods can be used: ...Changing metaparameters (e.g. hyperparameters of convolution layers and changing activation functions)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that utilizes a homogenous set of machine learning models that share the same model architecture as taught by Cay, with the use of a set of machine learning models that are trained using different hyperparameters, different training data and different activation functions (initialization values) because it would gain the stated benefit of Kapoor, a machine learning model that is more robust.  Furthermore, by utilizing machine learning models that have different parameters associated with them but utilize the same architecture, a benefit would be gained of having machine learning models that avoid local minima/maxima because the differently trained models would all have to agree on a given output, rather than being an output of a single model that is taken at face value of being correct.  By combining these elements, it can be considered taking the known system that utilized homogeneous machine learning models to output settings for a manufacturing process as taught by Cay, and improve it by allowing the homogeneous machine learning models to be modeled using different hyperparameters, activation functions or training data in a known way to achieve predictable results.

In regards to Claim 16, Cay teaches a system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as incorporated by claim 13 above.
Cay further teaches “The system of claim 13, wherein the plurality of machine learning models comprise a homogenous set of machine learning models, wherein the machine learning models of the homogenous set share a model architecture ...” ([col 34 line 63] In some cases, there can be multiple instances 1516a-n of the same trained machine learning model running in parallel on the one or more servers 1518; wherein because the trained machine learning models are the same they must be homogeneous in terms of architecture).
Cay fails to teach “...and are trained using different hyperparameters, different initialization values, or different training data”.
Kapoor teaches “...and are trained using different hyperparameters, different initialization values, or different training data” ([page 2] In particular, a method for function-specific robustification of a neural network is provided, comprising the steps: a) Providing the neural network, wherein the neural network is or has been trained on the basis of a training data set comprising training data, b) Generating at least one changed training data set by manipulating the training data set, the training data for this purpose being changed in each case while maintaining semantically meaningful content, c) Changing parameters and / or an architecture of the neural network in Dependence of a comparison between an application of the original Training data set and the at least one changed training data set on the trained neural network, d) Training the modified neural network on the basis of the Training data set and at least part of the at least one changed training data set; [page 7] The training data set 2 and the modified training data set 4 are each applied to the neural network 1, that is, they are each fed to the neural network 1 as input data, the input data being propagated through the neural network 1 as part of a feedforward sequence, so that inferred results can be provided at an output of the neural network 1.[page 10] Changing the parameters of the neural network and / or the architecture or structure of the neural network, in particular, the following methods can be used: ...Changing metaparameters (e.g. hyperparameters of convolution layers and changing activation functions)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that utilizes a homogenous set of machine learning models that share the same model architecture as taught by Cay, with the use of a set of machine learning models that are trained using different hyperparameters, different training data and different activation functions (initialization values) because it would gain the stated benefit of Kapoor, a machine learning model that is more robust.  Furthermore, by utilizing machine learning models that have different parameters associated with them but utilize the same architecture, a benefit would be gained of having machine learning models that avoid local minima/maxima because the differently trained models would all have to agree on a given output, rather than being an output of a single model that is taken at face value of being correct.  By combining these elements, it can be considered taking the known system that utilized homogeneous machine learning models to output settings for a manufacturing process as taught by Cay, and improve it by allowing the homogeneous machine learning models to be modeled using different hyperparameters, activation functions or training data in a known way to achieve predictable results.

In regards to Claim 17, Cay teaches “A non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations” ([col 2 line 21] Yet another example of the present disclosure includes a non-transitory computer-readable medium comprising program code that is executable by one or more processors for causing the one or more processors to perform operations) “comprising: accessing output data of a manufacturing process, wherein the output data is associated with input data used by the manufacturing process” ([col 29 line 65] FIG. 13 is a flow chart of an example of a process for optimizing a manufacturing process using a machine learning model according to some aspects. Prior to executing this process, an operator overseeing a manufacturing process for an object may select a target characteristic to optimize via the process. The target characteristic may be a characteristic of the object, such as a dimension (e.g., length, width, height, depth, curvature, radius, or diameter), shape, color, quality, or price of the object...There may be one or more configurable settings of the manufacturing process that can be tuned to optimize the target characteristic. Examples of such configurable settings can include a temperature applied during the manufacturing process, an amount of pressure applied during the manufacturing process, an amount of a chemical deposited on a substrate during the manufacturing process, a ratio of substances used in a mixture during the manufacturing process, etc. To determine a recommended set of values for the configurable settings that optimizes the target characteristic) “training a homogenous set of machine learning models based on the output data and the input data, wherein the homogenous set comprises a first inverted machine learning model ... and a second inverted machine learning model” ([col 2 line 21] The operations can include executing an optimization model to identify a recommended set of values for configurable settings of a manufacturing process associated with an object. The optimization model can be configured to determine the recommended set of values by implementing an iterative process using an objective function. Each iteration of the iterative process can include selecting a current set of candidate values for the configurable settings from within a current region of a search space defined by the optimization model, the current set of candidate values being selected for use in a current iteration of the iterative process; providing the current set of candidate values as input to a trained machine learning model that is separate from the optimization model, the trained machine learning model being configured to predict a value for a target characteristic of the object or the manufacturing process based on the current set of candidate values; receiving the value as output from the trained machine learning model; and identifying a next region of the search space to use in a next iteration of the iterative process based on the value; [col 34 line 63] In some cases, there can be multiple instances 1516a-n of the same trained machine learning model running in parallel on the one or more servers 1518.  The optimization manager 1512 can transmit a respective set of candidate values to each of the instances 1516a-n so that the respective sets of candidate values can be evaluated in parallel by the instances 1516a-n. For example, the optimization manager 1512 can transmit a respective set of candidate values 1420 to instance 1516a of the trained machine learning model. The optimization manager 1512 can also transmit another respective set of candidate values to instance 1516b of the trained machine learning model. The optimization manager 1512 can further transmit another respective set of candidate values to instance 1516n of the trained machine learning model. The optimization manager 1512 may keep track of which sets of candidate values are transmitted to each of the instances 1516a-n. The instances 1516a-n can determine output values based on the respective sets of candidate values and return the values to the optimization manager 1512. One example of a value 1522 being returned from an instance 1516a is shown in FIG. 15. The optimization manager 1512 can receive the returned values and provide the values back to the optimization model 1504 for subsequent use during the parallel iterations; wherein because the trained machine learning models are the same they must be homogeneous in terms of architecture) “selecting, by a processing device, output data and input data for the manufacturing process, wherein the selected output data defines an output attribute of the manufacturing process;” ([col 4 line 24]  a computing system can execute an optimization model to identify a recommended set of values for configurable settings of a manufacturing process. Executing the optimization model can involve implementing an iterative process for maximizing or minimize an objective function. In a typical optimization model, the objective function is often a predefined linear function. But in some examples of the present disclosure, one or more trained machine learning models can serve as the objective function. Since the machine learning models may be trained on hundreds or thousands of data points, and since the trained machine learning models can more readily capture non-linear relationships between inputs and outputs than a typical objective function, using the trained machine learning models in this way can yield a more accurate set of recommended values for the configurable settings than may otherwise be possible; [col 29 line 65] FIG. 13 is a flow chart of an example of a process for optimizing a manufacturing process using a machine learning model according to some aspects. Prior to executing this process, an operator overseeing a manufacturing process for an object may select a target characteristic to optimize via the process. The target characteristic may be a characteristic of the object, such as a dimension (e.g., length, width, height, depth, curvature, radius, or diameter), shape, color, quality, or price of the object...There may be one or more configurable settings of the manufacturing process that can be tuned to optimize the target characteristic. Examples of such configurable settings can include a temperature applied during the manufacturing process, an amount of pressure applied during the manufacturing process, an amount of a chemical deposited on a substrate during the manufacturing process, a ratio of substances used in a mixture during the manufacturing process, etc. To determine a recommended set of values for the configurable settings that optimizes the target characteristic [col 32 line 18] In block 1314, the processing device transmits an electronic communication indicating the recommended set of values. The electronic communication can be configured to cause the configurable settings to be adjusted to the recommended set of values. For example, the processing device can transmit the electronic communication to a control system associated with the manufacturing process. The control system can be an electronic or mechanical control system for managing configurable settings of the manufacturing process, such as a temperature, pressure, or power level used in the manufacturing process; wherein temperature, pressure or power level are the input values) “determining, using the first inverted machine learning model, a set of inputs for the manufacturing process based on the selected output data for the manufacturing process, wherein the set of inputs comprise a configuration value for a first input and a configuration value for a second input;” ([col 4 line 24]  a computing system can execute an optimization model to identify a recommended set of values for configurable settings of a manufacturing process. Executing the optimization model can involve implementing an iterative process for maximizing or minimize an objective function. In a typical optimization model, the objective function is often a predefined linear function. But in some examples of the present disclosure, one or more trained machine learning models can serve as the objective function. Since the machine learning models may be trained on hundreds or thousands of data points, and since the trained machine learning models can more readily capture non-linear relationships between inputs and outputs than a typical objective function, using the trained machine learning models in this way can yield a more accurate set of recommended values for the configurable settings than may otherwise be possible; [col 32 line 18] In block 1314, the processing device transmits an electronic communication indicating the recommended set of values. The electronic communication can be configured to cause the configurable settings to be adjusted to the recommended set of values. For example, the processing device can transmit the electronic communication to a control system associated with the manufacturing process. The control system can be an electronic or mechanical control system for managing configurable settings of the manufacturing process, such as a temperature, pressure, or power level used in the manufacturing process; wherein temperature, pressure or power level are the input values) “and comparing, by the processing device, the selected input data for the manufacturing process and the set of inputs determined using the first inverted machine learning model” ([col 4 line 5] The optimization model and the machine learning models can cooperate with one another to determine a recommended set of values for configurable settings of the manufacturing process. The recommended set of values can be the combination of values for the configurable settings that best meets a user-defined goal (e.g., a particular quality level or price point), as compared to all of the other combinations of values analyzed during the optimization process. In some examples, the recommended set of values can be the optimal set of values as determined by the optimization process; [col 27 line 32]  The evaluation dataset can include inputs correlated to desired outputs. The inputs can be provided to the machine learning model and the outputs from the machine learning model can be compared to the desired outputs. If the outputs from the machine learning model closely correspond with the desired outputs, the machine learning model may have a high degree of accuracy. For example, if 90% or more of the outputs from the machine learning model are the same as the desired outputs in the evaluation dataset, the machine learning model may have a high degree of accuracy. Otherwise, the machine learning model may have a low degree of accuracy. The 90% number is an example only. A realistic and desirable accuracy percentage is dependent on the problem and the data).
Cay fails to teach the missing portion not taught above in the limitation “training a homogenous set of machine learning models based on the output data and the input data, wherein the homogenous set comprises a first inverted machine learning model trained using a first hyperparameter and a second inverted machine learning model trained using a second hyperparameter”.
Kapoor teaches “training a homogenous set of machine learning models based on the output data and the input data, wherein the homogenous set comprises a first inverted machine learning model trained using a first hyperparameter and a second inverted machine learning model trained using a second hyperparameter” (([page 2] In particular, a method for function-specific robustification of a neural network is provided, comprising the steps: a) Providing the neural network, wherein the neural network is or has been trained on the basis of a training data set comprising training data, b) Generating at least one changed training data set by manipulating the training data set, the training data for this purpose being changed in each case while maintaining semantically meaningful content, c) Changing parameters and / or an architecture of the neural network in Dependence of a comparison between an application of the original Training data set and the at least one changed training data set on the trained neural network, d) Training the modified neural network on the basis of the Training data set and at least part of the at least one changed training data set; [page 7] The training data set 2 and the modified training data set 4 are each applied to the neural network 1, that is, they are each fed to the neural network 1 as input data, the input data being propagated through the neural network 1 as part of a feedforward sequence, so that inferred results can be provided at an output of the neural network 1.[page 10] Changing the parameters of the neural network and / or the architecture or structure of the neural network, in particular, the following methods can be used: ...Changing metaparameters (e.g. hyperparameters of convolution layers and changing activation functions)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that utilizes a homogenous set of machine learning models that share the same model architecture as taught by Cay, with the use of a set of machine learning models that are trained using different hyperparameters because it would gain the stated benefit of Kapoor, a machine learning model that is more robust.  Furthermore, by utilizing machine learning models that have different parameters associated with them but utilize the same architecture, a benefit would be gained of having machine learning models that avoid local minima/maxima because the differently trained models would all have to agree on a given output, rather than being an output of a single model that is taken at face value of being correct.  By combining these elements, it can be considered taking the known system that utilized homogeneous machine learning models to output settings for a manufacturing process as taught by Cay, and improve it by allowing the homogeneous machine learning models to be modeled using different hyperparameters in a known way to achieve predictable results.

In regards to Claim 18, Cay teaches a system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as incorporated by claim 17 above.
Cay further teaches “The non-transitory machine-readable storage medium of claim 17, wherein the homogenous set of machine learning models comprise a plurality of inverted machine learning models that share a model architecture...” ([col 34 line 63] In some cases, there can be multiple instances 1516a-n of the same trained machine learning model running in parallel on the one or more servers 1518; wherein because the trained machine learning models are the same they must be homogeneous in terms of architecture; ([col 29 line 65] FIG. 13 is a flow chart of an example of a process for optimizing a manufacturing process using a machine learning model according to some aspects. Prior to executing this process, an operator overseeing a manufacturing process for an object may select a target characteristic to optimize via the process. The target characteristic may be a characteristic of the object, such as a dimension (e.g., length, width, height, depth, curvature, radius, or diameter), shape, color, quality, or price of the object.  Alternatively, the target characteristic may be a characteristic of the manufacturing process, such as a length of time to complete the manufacturing process, a throughput of a production line, an amount of waste produced by the manufacturing process, an amount of energy or another resource consumed by the manufacturing process, or a price of the manufacturing process. There may be one or more configurable settings of the manufacturing process that can be tuned to optimize the target characteristic. Examples of such configurable settings can include a temperature applied during the manufacturing process, an amount of pressure applied during the manufacturing process, an amount of a chemical deposited on a substrate during the manufacturing process, a ratio of substances used in a mixture during the manufacturing process, etc. To determine a recommended set of values for the configurable settings that optimizes the target characteristic, in some examples the process shown in FIG. 13 can be implemented; [col 31 line 61] the process can continue to block 1310, where one or more parameters (e.g., hyperparameters) of the optimization model or the trained machine learning model can be tuned in an effort to mitigate the quality issue. For example, the processing device may update a constraint of the optimization model or re-train the machine learning model to improve the accuracy of the resultant set of values; [col 34 line 11] In block 1416, the processing device determines if a stopping condition has been satisfied. Examples of the stopping condition can be that a predefined number of iterations have been completed or a predefined level of accuracy has been achieved. If the processing device determines that the stopping condition has not been satisfied, the process can return to block 1402, where a new set of candidate values for the configurable settings can be identified from the next region of the search space. Otherwise, the process may end; wherein each iteration until the stop condition produces different model output/input data for manufacturing process).
Cay fails to teach “...and are trained using different initialization values, different training data, and different hyperparameters”.
Kapoor teaches “...and are trained using different initialization values, different training data, and different hyperparameters” (([page 2] In particular, a method for function-specific robustification of a neural network is provided, comprising the steps: a) Providing the neural network, wherein the neural network is or has been trained on the basis of a training data set comprising training data, b) Generating at least one changed training data set by manipulating the training data set, the training data for this purpose being changed in each case while maintaining semantically meaningful content, c) Changing parameters and / or an architecture of the neural network in Dependence of a comparison between an application of the original Training data set and the at least one changed training data set on the trained neural network, d) Training the modified neural network on the basis of the Training data set and at least part of the at least one changed training data set; [page 7] The training data set 2 and the modified training data set 4 are each applied to the neural network 1, that is, they are each fed to the neural network 1 as input data, the input data being propagated through the neural network 1 as part of a feedforward sequence, so that inferred results can be provided at an output of the neural network 1.[page 10] Changing the parameters of the neural network and / or the architecture or structure of the neural network, in particular, the following methods can be used: ...Changing metaparameters (e.g. hyperparameters of convolution layers and changing activation functions)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that utilizes a homogenous set of machine learning models that share the same model architecture as taught by Cay, with the use of a set of machine learning models that are trained using different hyperparameters, different training data and different activation functions (initialization values) because it would gain the stated benefit of Kapoor, a machine learning model that is more robust.  Furthermore, by utilizing machine learning models that have different parameters associated with them but utilize the same architecture, a benefit would be gained of having machine learning models that avoid local minima/maxima because the differently trained models would all have to agree on a given output, rather than being an output of a single model that is taken at face value of being correct.  By combining these elements, it can be considered taking the known system that utilized homogeneous machine learning models to output settings for a manufacturing process as taught by Cay, and improve it by allowing the homogeneous machine learning models to be modeled using different hyperparameters, activation functions or training data in a known way to achieve predictable results.

In regards to Claim 19, Cay teaches a system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as incorporated by claim 17 above.  Cay further teaches “The non-transitory machine-readable storage medium of claim 17, wherein the first inverted machine learning model and the second inverted machine learning model each comprise a Feed Forward Neural Network (FFNN) that models the manufacturing process and determines a set of inputs to configure the manufacturing process” ([col 26 line 28] In some examples, neural networks can include...feed-forward neural networks; [col 28 line 44] In some examples, the neural network 1200 is a feed-forward neural network; [col 31 line 24] the optimization model can be a hybrid model that employs multiple search algorithms to identify the recommended set of values for the configurable settings. For example, the optimization model can employ a Latin Hypercube Sampling (LHS) algorithm, a Genetic Algorithm (GA), a Generating Set Search (GSS), or any combination of these to effectuate the iterative process. In one particular example, the optimization model can begin with a LHS of the search space to determine possible setting values (values for the configurable settings). From these initial setting values, the GA can begin an iterative process in which it performs crossover operations and random-mutation operations to generate new setting values to try. The crossover operations can use the setting values from promising solutions as parents, such that combinations of these parent values are used to create children for the next iteration. This may help ensure that the optimization model exploits promising regions of the search space. The mutation operations can create random perturbations of the setting values to help ensure exploration of the search space, where the newly created perturbations are evaluated in the next iteration of the optimization model. The iterative process of the GA can continue until the evaluation budget has expired or the solution has stalled and is no longer improving. Within each iteration of the GA, a local pattern search algorithm such as GSS can also be used to refine the best-known solution by generating setting values in the local neighborhood of the best-known solution; wherein each iteration of the model is a different model producing different sets of inputs).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cay as applied to claim 1 above, and further in view of David et al. (US 10515306, hereinafter David).

In regards to Claim 8, Cay teaches a system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as incorporated by claim 1 above.
Cay fails to teach “The method of claim 1, wherein the combining comprises using an ensemble technique to combine output of the plurality of machine learning models”.
David teaches “The method of claim 1, wherein the combining comprises using an ensemble technique to combine output of the plurality of machine learning models” ([col 13 line 6] In some embodiments, the neural network is one of an ensemble of multiple neural networks whose outputs are aggregated or averaged for training or predicting the same outcome. In such embodiments, the M partial pathways may be divided (e.g., equally or preferentially/non-equally) among the plurality of neural networks in the ensemble. The processor may execute the M partial pathways in sequence or in parallel).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as taught by Cay, with the use of an ensemble of machine learning models whose outputs are combined as taught by David because such a modification is suggested by Cay “[col 26 line 17]  Examples of machine learning models can include ...and (vi) ensembles or other combinations of machine learning models”.  Furthermore, by using the ensemble of machine learning models to combine outputs of machine learning models it would gain the benefit stated by David of improved accuracy “[col 5 line 59] Ensemble networks generally improve accuracy”.  By combining these elements, it can be considered taking the system that uses a plurality of machine learning models to create configuration values for a manufacturing process and improve it by using the ensemble system that aggregates or averages the different outputs of each machine learning model as taught by David in a known way to achieve predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cay as applied to claim 1 above, and further in view of Ma et al. (Constructive Feedforward Neural Networks Using Hermite Polynomial Activation Functions).

In regards to Claim 10, Cay teaches a system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as incorporated by claim 1 above.
Cay further teaches “The method of claim 1, wherein the first machine learning model comprises a Feed Forward Neural Network that comprises an output layer and a plurality of hidden layers to model the manufacturing process...” ([col 26 line 28] In some examples, neural networks can include...feed-forward neural networks; [col 28 line 44] In some examples, the neural network 1200 is a feed-forward neural network; [col 28 line 60]  the neural network 1200 operates by receiving a vector of numbers from one layer; transforming the vector of numbers into a new vector of numbers using a matrix of numeric weights, a nonlinearity, or both; and providing the new vector of numbers to a subsequent layer of the neural network 1200...The neural network 1200 can transform the weighted vector using a nonlinearity, such as a sigmoid tangent or the hyperbolic tangent. In some examples, the nonlinearity can include a rectified linear unit, which can be expressed using the following equation: y=max(x,0) where y is the output and x is an input value from the weighted vector. The transformed output can be supplied to a subsequent layer, such as the hidden layer 1204).
Cay fails to teach ““...and wherein the plurality of hidden layers comprise a polynomial function and the output layer comprises a linear activation function”.
Ma teaches “...and wherein the plurality of hidden layers comprise a polynomial function and the output layer comprises a linear activation function” ([page 822 col 1] In this paper, an incremental adaptive constructive structure of a FNN [25], [26], [31] is considered. OHL-FNNs with both linear and nonlinear output layers are utilized here...During the construction process in our proposed scheme, the hidden units are added to the active network one at a time, and the activation function of the hidden units are assigned successively from the lowest order orthonormal Hermite polynomial to the higher order ones; wherein FNN is feedforward neural network).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process including feedforward neural networks with hidden and output layers as taught by Cay, with the use of polynomial functions in the hidden layer and a linear activation function in the output layer as taught by Ma because by incorporating these features the various feedforward neural networks of Cay would gain improved accuracy and determination of machining configuration values.  While Cay does not go into detail as to the specific mathematical structures of their feedforward neural network layers, it can be considered that using different mathematically correlated activation function are known and obvious modifications of what is known to a person having ordinary skill in the art of machine learning neural networks, and can be considered a mere design choice.  By combining these elements, it can be considered taking the known use of multiple feedforward neural networks with hidden and output layers that output configuration values for a manufacturing process, and modifying it by utilizing polynomial activation functions in the hidden layers and linear activation functions in the output in a known way to achieve predictable results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cay and Kapoor as applied to claim 19 above, and further in view of Ma et al. (Constructive Feedforward Neural Networks Using Hermite Polynomial Activation Functions).

In regards to Claim 20, Cay and Kapoor teaches a system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as incorporated by claim 19 above.
Cay further teaches “The non-transitory machine-readable storage medium of claim 19, wherein the Feed Forward Neural Network comprises an output layer and a plurality of hidden layers to model the manufacturing process...” ([col 26 line 28] In some examples, neural networks can include...feed-forward neural networks; [col 28 line 44] In some examples, the neural network 1200 is a feed-forward neural network; [col 28 line 60]  the neural network 1200 operates by receiving a vector of numbers from one layer; transforming the vector of numbers into a new vector of numbers using a matrix of numeric weights, a nonlinearity, or both; and providing the new vector of numbers to a subsequent layer of the neural network 1200...The neural network 1200 can transform the weighted vector using a nonlinearity, such as a sigmoid tangent or the hyperbolic tangent. In some examples, the nonlinearity can include a rectified linear unit, which can be expressed using the following equation: y=max(x,0) where y is the output and x is an input value from the weighted vector. The transformed output can be supplied to a subsequent layer, such as the hidden layer 1204).
Cay and Kapoor fail to teach ““...and wherein the plurality of hidden layers comprise a polynomial function and the output layer comprises a linear activation function”.
Ma teaches “...and wherein the plurality of hidden layers comprise a polynomial function and the output layer comprises a linear activation function” ([page 822 col 1] In this paper, an incremental adaptive constructive structure of a FNN [25], [26], [31] is considered. OHL-FNNs with both linear and nonlinear output layers are utilized here...During the construction process in our proposed scheme, the hidden units are added to the active network one at a time, and the activation function of the hidden units are assigned successively from the lowest order orthonormal Hermite polynomial to the higher order ones; wherein FNN is feedforward neural network).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process including feedforward neural networks with hidden and output layers as taught by Cay, with the use of polynomial functions in the hidden layer and a linear activation function in the output layer as taught by Ma because by incorporating these features the various feedforward neural networks of Cay would gain improved accuracy and determination of machining configuration values.  While Cay does not go into detail as to the specific mathematical structures of their feedforward neural network layers, it can be considered that using different mathematically correlated activation function are known and obvious modifications of what is known to a person having ordinary skill in the art of machine learning neural networks, and can be considered a mere design choice.  By combining these elements, it can be considered taking the known use of multiple feedforward neural networks with hidden and output layers that output configuration values for a manufacturing process, and modifying it by utilizing polynomial activation functions in the hidden layers and linear activation functions in the output in a known way to achieve predictable results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cay as applied to claim 1 above, and further in view of Liano et al. (US 20110320386, hereinafter Liano).

In regards to Claim 11, Cay teaches a system using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as incorporated by claim 1 above.
Cay fails to teach “The method of claim 1, wherein determining, using the first machine learning model, the input data for the manufacturing process comprises executing an inference engine that linearly extrapolates the expected output data of the manufacturing process to identify the input data for the manufacturing process”.
Liano teaches “The method of claim 1, wherein determining, using the first machine learning model, the input data for the manufacturing process comprises executing an inference engine that linearly extrapolates the expected output data of the manufacturing process to identify the input data for the manufacturing process” ([0003] The present disclosure provides novel techniques for defining controllers, predictive systems, and/or optimization systems by utilizing empirical models that are capable of incorporating desired extrapolation properties, such as a candidate basis/kernel function .phi..sub.b(.cndot.), as factors used to determine the structure of the empirical model. Once the model has been defined, the model may then be utilized in controller embodiments, model predictive control embodiments, environmental management embodiments, production performance management embodiments, plant operations optimization embodiments, industrial scheduling systems embodiments, and so forth. [0004] An empirical model may be first defined using the following general equation: f ( x ) = b N B .PHI. b ( w b , x ) ( 1 ) ##EQU00001## where x.epsilon..sup.N.sup.u is the N.sub.u-dimensional input vector, f(.cndot.):.sup.N.sup.u.fwdarw..sup.N.sup.y is a linear or nonlinear mapping from the N.sub.u-dimensional input space to N.sub.y-dimensional output space, w.sub.b is the parameters of the basis/kernel function .phi..sub.b(.cndot.) that are determined in the course of the modeling process, and N.sub.B is the number of the basis/kernel functions used for the approximation; [0019] In certain embodiments, such as neural network embodiments, the equation .phi..sub.b(w.sub.b,x) 32 may be used as a basis/kernel equation as described with more detail below with respect to FIG. 4. In other embodiments, such as support vector machine embodiments, the equation .phi..sub.b(w.sub.b,x) 32 may be used as a kernel/basis function as described with more detail below with respect to FIG. 7. More generally, the equation .phi..sub.b(w.sub.b,x) 32 may be used to express the empirical model 14 in the form f ( x ) = b N B .PHI. b ( w b , x ) , ##EQU00004## as mentioned above, where N.sub.B is the number of the basis/kernel functions used for the approximation of the modeled system 34. A set of inputs x 36 where x.epsilon..sup.N.sup.u is the N.sub.u-dimensional input vector, may be used as inputs into the modeled system 34. The modeled system 34 may then generate a plurality of outputs y 38 where y.epsilon..sup.N.sup.z is the N.sub.y-dimensional output space).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of using multiple machine learning models to determine a combined set of input parameters for a manufacturing process as taught by Cay with the use of an extrapolation system that modifies a neural network with a linear extrapolation technique so that outputs of the neural network are based on linearly extrapolated values because it would offer the obvious benefit of having a neural network model that better fits what the real-life system is capable of, even when the training data set for the model does not contain the entire range of input values that are possible, as described by Liano ([0003]-[0006]).  As noted by Liano in paragraph [0002], when a neural network system model encounters inputs (expected output data) that are outside what it has been trained with, the model may not create outputs (input data for manufacturing process) in an effective or desirable way, thus by incorporating these features of Liano the system of Cay would be expect to gain similar advantages.  Furthermore, Liano explicitly states that the extrapolation techniques are useful in manufacturing environments for manufacturing products using neural networks to model the production process ([0015], [0016]), thus putting it into a similar field of use as Cay.  By combining these elements, it can be considered taking the known use of multiple neural networks output configuration values for a manufacturing process using expected/target information as inputs, and improve it by implementing the extrapolation techniques of Liano so that the model is capable of accounting for values outside the training set so that expected model inputs are linearly extrapolated in a known way to achieve predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ezick et al. (US 10839297) – teaches an ensemble solver that is able to select from multiple machine learning model algorithms across the solution space that best optimizes a multi-variable solution
Andoni et al. (US 20200210847) – teaches an ensemble of neural network models that are automatically built and is able to pick an appropriate output from multiple neural network outputs
Matsushita (US 20100082126) – teaches a control system utilizing a plurality of neural network that can be selected from based on an error of each network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116